            Case 1:18-cv-00438-RP Document 45 Filed 03/30/20 Page 1 of 4




                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION

                                                 x
                                                 :
RYAN KLEBBA, on behalf of himself and            :
others similarly situated,                       :
                                                 :
                       Plaintiff,                :   Case No. 1:18-cv-00438
                                                 :
       v.                                        :
                                                 :
NETGEAR, INC.,                                   :
                                                 :
                       Defendant.                :
                                                 x

         JOINT STATUS REPORT REGARDING MEDIATION PROCEEDINGS

       In its February 2, 2020 Order, this Court scheduled a telephone conference for April 1,

2020, stayed all pending deadlines until that date per the parties’ request, and ordered that the

parties file a joint status report regarding their efforts to mediate this matter on or before March

30, 2020. ECF No. 42.

       On March 17, 2020, a case manager for Mediator Bruce Friedman notified the parties that

in light of the COVID-19 pandemic all JAMS mediations would be conducted remotely through

at least April 6, 2020. The case manager said the parties could either proceed by videoconference

on March 26, 2020 or reschedule the mediation “at the earliest possible mutually convenient date.”

       Later on March 17, 2020, Defendant proposed that the parties reschedule the mediation so

that it could occur in person, and asked whether Plaintiff would agree to stay this matter until the

parties could conduct an in-person mediation. Plaintiff stated that he was willing to mediate by

videoconference on the date scheduled, and that he was not willing to indefinitely stay this matter

pending the parties’ ability to mediate in person.




                                                 1
          Case 1:18-cv-00438-RP Document 45 Filed 03/30/20 Page 2 of 4




       On March 19, 2020, Defendant proposed rescheduling the mediation for mid-April and

committed to conducting the mediation by videoconference if the parties remain unable to travel.

       On March 23, 2020, the parties agreed to reschedule the mediation for April 17, 2020, to

be conducted in person if possible or by videoconference if travel restrictions remain in place.

       On March 25, 2020, this Court issued an Emergency Order in Light of the COVID-19

Pandemic, ordering that proposed scheduling orders in early-stage cases need not be filed until

May 1, 2020. ECF No. 43.

       On March 26, 2020, this Court issued an Order Cancelling Telephone Conference, through

which it canceled the upcoming April 1, 2020 telephone conference. ECF No. 44.

       Accordingly, the parties respectfully propose that they submit a joint status report regarding

the April 17, 2020 mediation on or before April 24, 2020, and request that this Court reschedule

the April 1, 2020 telephone conference to a date shortly after May 1, 2020 and extend the stay of

proceedings (including continuing to toll the deadline for Defendant to submit a Motion to Vacate

the Arbitrator’s Order) to the date of the telephone conference.

       The parties additionally reconfirm their previous agreement that in the event they are

unable to resolve this matter through mediation proceedings now scheduled for April 17, 2020

litigation should restart in this Court shortly thereafter, and that no party will seek to stay

proceedings in this Court following an unsuccessful attempt to resolve this matter through

mediation proceedings scheduled for April 17, 2020.




                                                 2
         Case 1:18-cv-00438-RP Document 45 Filed 03/30/20 Page 3 of 4




Dated: March 30, 2020               Respectfully submitted,

                                    /s/ Aaron D. Radbil
                                    Aaron D. Radbil
                                    Greenwald Davidson Radbil PLLC
                                    401 Congress Ave., Ste. 1540
                                    Austin, TX 78701
                                    Tel: (512) 803-1578
                                    Fax: (561) 961-5684
                                    aradbil@gdrlawfirm.com

                                    Alexander D. Kruzyk (pro hac vice)
                                    Greenwald Davidson Radbil PLLC
                                    7601 N. Federal Highway, Suite A-230
                                    Boca Raton, FL 33487
                                    Tel: (561) 826-5477
                                    Fax: (561) 961-5684
                                    akruzyk@gdrlawfirm.com

                                    Counsel for Plaintiff and the proposed classes

                                    Lee L. Kaplan
                                    Texas Bar No. 11094400
                                    Razvan Ungureanu
                                    Texas Bar No. 24085630
                                    SMYSER KAPLAN & VESELKA, L.L.P.
                                    700 Louisiana Street, Suite 2300
                                    Houston, Texas 77002
                                    Telephone: (713) 221-2300
                                    Facsimile: (713) 221-2320
                                    lkaplan@skv.com
                                    rungureanu@skv.com

                                    Quyen L. Ta (pro hac vice)
                                    California Bar No. 229956
                                    BOIES SCHILLER FLEXNER LLP
                                    44 Montgomery St., 41st Floor
                                    San Francisco, CA 94104
                                    Telephone: (415) 293-6800
                                    Facsimile: (415) 293-6899
                                    qta@bsfllp.com

                                    Counsel for Defendant




                                       3
          Case 1:18-cv-00438-RP Document 45 Filed 03/30/20 Page 4 of 4




                               CERTIFICATE OF SERVICE

       I certify that on March 30, 2020, I filed the foregoing with the Clerk of Court using the

Court’s CM/ECF system, which will send electronic notice to all counsel of record.

                                            /s/ Aaron D. Radbil
                                            Aaron D. Radbil




                                               4
